26 F.3d 127
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Donald J. PASZEK, Appellant.UNITED STATES of America, Appellee,v.Dennis Lee ETTER, Appellant.
No. 93-3798, No. 93-3799.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 16, 1994.Filed:  June 7, 1994.

Appeals from the United States District Court for the Western District of Missouri.
Before FAGG, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Dennis Lee Etter and Donald J. Paszek entered pleas of guilty to conspiracy to distribute methamphetamine and possession with intent to distribute methamphetamine, violations of 21 U.S.C. Sec. 846 and 21 U.S.C. Sec. 841(a)(1).  The District Court1 sentenced Etter to concurrent sentences of 235 months on each count and Paszek to concurrent sentences of 365 months on each count.  Etter and Paszek appeal.  We affirm.


2
Etter and Paszek both argue the District Court erred in (1) denying their motions to set aside their guilty pleas, (2) determining their base offense levels, and (3) failing to order Leonard Wagner to testify at the sentencing hearing.  In addition, Paszek argues the District Court erred by (1) finding that Paszek was a manager or supervisor under United States Sentencing Commission, Guidelines Manual, Sec. 3B1.1(b) (Nov. 1993), and (2) denying Paszek a two-level decrease for acceptance of responsibility.


3
Having carefully considered the record and the briefs and arguments of the parties, we conclude that none of the issues raised has merit and that an opinion would lack precedential value.  As no error of law appears, and as the judgments are based on findings of fact that are not clearly erroneous, the judgments of the District Court are affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri